J-A28007-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MARGUERITE DUTTON                       :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                  Appellant             :
                                        :
            v.                          :
                                        :
NIKKISHA P. MCCREA, M.D.                :
                                        :
                  Appellee              :         No. 555 EDA 2017

               Appeal from the Order Entered January 20, 2017
            In the Court of Common Pleas of Philadelphia County
          Civil Division at No(s): September Term, 2016 No. 0014


BEFORE: GANTMAN, P.J., PANELLA, J., and DUBOW, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                FILED OCTOBER 30, 2017

     Appellant, Marguerite Dutton, appeals pro se from the order entered in

the Philadelphia County Court of Common Pleas, which granted the motion

to dismiss of Appellee, Nikkisha P. McCrea, M.D., in this medical malpractice

action. On September 4, 2016, Appellant filed a pro se medical malpractice

complaint against Appellee, alleging negligent treatment by Appellee from

May 5, 2013 through June 17, 2013. Appellee filed preliminary objections

on September 23, 2016, based on, inter alia, improper service.      Appellee

also filed a motion to dismiss on September 27, 2016, per Pa.R.C.P. 233.1

(explaining court can grant motion to dismiss where pro se plaintiff is

alleging same or related claims which pro se plaintiff raised in prior action

against same or related defendants and claims have already been resolved

in court proceeding). Appellant responded to the preliminary objections and
J-A28007-17


motion to dismiss on October 13, 2016. On November 2, 2016, the court

sustained    Appellee’s     preliminary        objection   for   improper     service   and

dismissed the remaining objections without prejudice.                   The court also

dismissed Appellee’s motion to dismiss without prejudice to her right to re-

file that motion once service was perfected.                 The court gave Appellant

twenty days to perfect service.

       On November 18, 2016, Appellant served her complaint on Appellee.

Appellee filed preliminary objections on November 22, 2016, and another

motion to dismiss per Rule 233.1.              On December 8, 2016, Appellant filed

separate motions for extension of time to file a certificate of merit and an

amended      complaint.       Appellant        responded    to   Appellee’s    preliminary

objections and motion to dismiss on December 12, 2016. On January 20,

2017, the court entered four orders: denying Appellant’s motion to extend

the time for filing a certificate of merit, denying Appellant’s motion for

extension of time to file an amended complaint, sustaining Appellee’s

preliminary objections, and granting Appellee’s motion to dismiss the

complaint with prejudice.1 Appellant timely filed a pro se notice of appeal on

January 31, 2017. No Pa.R.A.P. 1925(b) statement was ordered or filed.

       Preliminarily, appellate briefs must conform in all material respects to

the briefing requirements in the Pennsylvania Rules of Appellate Procedure.
____________________________________________


1The order granting Appellee’s motion to dismiss also barred Appellant from
pursuing additional litigation against Appellee.



                                           -2-
J-A28007-17


Pa.R.A.P. 2101. Where an appellant fails to raise or develop her issues on

appeal properly, or where her brief is wholly inadequate to present specific

issues for review, this Court will not consider the merits of the claims raised.

Butler v. Illes, 747 A.2d 943 (Pa.Super. 2000) (holding appellant’s failure

to cogently explain why trial court abused its discretion or committed error

of law constitutes waiver of claim on appeal; this Court cannot act as

counsel for appellant and craft argument on her behalf).          See also In re

Ullman, 995 A.2d 1207 (Pa.Super. 2010), appeal denied, 610 Pa. 600, 20
A.3d 489 (2011) (stating although this Court is willing to liberally construe

materials filed by pro se litigant, pro se status confers no special benefit

upon appellant; any person choosing to represent herself in legal proceeding

must, to reasonable extent, assume her lack of expertise and legal training

will be her undoing).

       Instantly, Appellant’s appellate brief contains only a three-sentence

argument section with no citation whatsoever to supporting legal authority.

See Pa.R.A.P. 2119(a) (stating argument section shall be divided into as

many sections as there are questions presented, followed by discussion and

citations to pertinent legal authorities).       Appellant’s failure to develop her

issue on appeal in a meaningful way compels waiver.2             See id.; Butler,

____________________________________________


2 Moreover, the record makes clear Appellant unsuccessfully litigated the
same claims against Appellee in at least one prior action. Thus, the court
properly granted Appellee’s motion to dismiss under Pa.R.C.P. 233.1.



                                           -3-
J-A28007-17


supra. Accordingly, we affirm.

     Order affirmed. Case is stricken from the argument list.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/30/2017




                                   -4-